Citation Nr: 9908361	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  91-50 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for a gastrointestinal 
disorder.  

Entitlement to service connection for postoperative residuals 
of a right eye cataract, including as due to exposure to 
ionizing radiation (previously claimed as a disability of the 
eyes).  

Entitlement to service connection for skin cancer, including 
as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active service from November 1945 
to July 1949 and from August 1949 to December 1986.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
in November 1987 which denied service connection for an ulcer 
condition and for residuals of radiation exposure, as well as 
several other disorders.  That rating decision granted 
service connection for a number of other disabilities.  In 
January 1988, a notice of disagreement was received 
concerning several issues, including the denial of service 
connection for an ulcer condition.  In his substantive 
appeal, received in October 1988, the veteran appealed the 
denial of service connection for an eyesight disorder and 
residuals of exposure to radiation.  Service connection for a 
right eye cataract and skin cancer, each as due to exposure 
to radiation, was first denied by a rating decision in 
February 1997.  

In October 1998, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  

The veteran had previously appealed the denial of service 
connection for other disabilities and also the ratings 
assigned for several other disabilities.  However, subsequent 
rating decisions granted service connection for some of those 
disabilities.  By a communication received from the veteran 
in April 1997, he specifically withdrew his appeal of all 
issues except those identified on the title page of this 
decision.  

The issues concerning service connection for a 
gastrointestinal disorder and a cataract of the right eye 
will be addressed in the Remand that follows this decision.  


FINDING OF FACT

The claim for service connection for skin cancer is not 
accompanied by appropriate medical evidence and the claim is 
not plausible.


CONCLUSION OF LAW

The claim for service connection for skin cancer, including 
as due to exposure to ionizing radiation, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The service medical records contain documentation that the 
veteran participated in operations at Enewetak Atoll from 
July 20, 1978, to September 1, 1978.  The documentation 
indicates that film badge monitoring revealed that he 
received zero Rem radiation exposure during that period.  The 
records also show that the veteran was evaluated and treated 
in November 1983 for tinea versicolor and actinic keratoses 
on his back and forehead.  The report of the veteran's 
separation examination in December 1986 does not note any 
abnormal dermatological clinical findings.  The service 
medical records are devoid of references to skin cancer.  

On VA compensation examination in March 1987, crusted brown 
macules were noted on the veteran's face.  The examiner's 
diagnoses included tinea versicolor and actinic keratosis.  

A rating decision in November 1987 granted service connection 
for tinea versicolor and actinic keratoses of the neck and 
back.  

The veteran testified at personal hearings before a hearing 
officer at the RO in February 1990 and February 1991.  At 
that time, however, he had not raised the issue of service 
connection for skin cancer and so presented no testimony 
regarding that disability at those hearings.  

VA outpatient records, dated from April 1987 to February 
1997, reflect treatment for skin problems, but do not mention 
any diagnosis of skin cancer or indicate that such a 
diagnosis has even been considered.  

The issue of service connection for skin cancer due to 
exposure to ionizing radiation was first raised by the 
veteran's representative in a letter in April 1996.  

A letter from the Defense Nuclear Agency (DNA) in July 1994 
confirmed the veteran's involvement in atmospheric nuclear 
testing in Operation DOMINIC I in 1962.  Correspondence from 
DNA in August 1994 indicates that the veteran's total 
radiation dose from participation in Operation DOMINIC I was 
zero.  

On request from the RO, VA's Assistant Chief Medical Director 
for Public Health and Environmental Hazards provided an 
opinion in February 1995 that, in light of available 
information regarding the effects of ionizing radiation on 
the eye and the dose assessment provided by DNA, it was 
unlikely that the veteran's cataract could be attributed to 
exposure to ionizing radiation in service.  

In June 1996, the RO sought a dose assessment of the 
veteran's exposure to ionizing radiation in 1978 on Enewetak 
Atoll.  Communications received from the Naval Dosimetry 
Center in July 1996 and May 1997 state that that office had 
no records concerning the veteran's occupational exposure to 
ionizing radiation.  

On VA dermatological examination in September 1996, the 
examiner again reported actinic keratoses and seborrheic 
keratoses about the veteran's face, neck, chest, and left 
shoulder.  He commented that actinic keratoses are sun-
induced pre-cancers, but did not indicate that any skin 
cancer was then present.  

The veteran presented testimony at a personal hearing before 
the undersigned Member of the Board at the RO in October 
1998.  He stated that he had had "sores" on his head, face, 
and neck for several years and that they had been treated by 
being burned off.  Hr further indicated that he didn't know 
whether any physician had diagnosed skin cancer.  The veteran 
did describe the sun exposure he received during service and 
also described his exposure to ionizing radiation during an 
operation on the Pacific island of Engebe.  

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1998).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and skin 
cancer becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and it 
is contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  For 
purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) thyroid 
cancer; (iii) breast cancer; (iv) lung cancer; (v) bone 
cancer; (vi) liver cancer; (vii) skin cancer; (viii) 
esophageal cancer; (ix) stomach cancer; (x) colon cancer; 
(xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary 
bladder cancer; (xiv) salivary gland cancer; (xv) multiple 
myeloma; (xvi) posterior subcapsular cataracts; (xvii) non-
malignant thyroid nodular disease; (xviii) ovarian cancer; 
(xix) parathyroid adenoma; (xx) tumors of the brain and 
central nervous system; (xxi) cancer of the rectum; and 
(xxii) lymphomas other than Hodgkin's disease.  For the 
purposes of this section: (i) bone cancer must become 
manifest within 30 years after exposure; (ii) leukemia may 
become manifest at any time after exposure; (iii) posterior 
subcapsular cataracts must become manifest 6 months or more 
after exposure; and (iv) other diseases specified must become 
manifest 5 years or more after exposure.  38 C.F.R. § 3.311.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Veterans Appeals (Court) held that 
a claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual' that the claim is plausible."  For a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

In this case, despite the veteran's contentions, there is no 
medical evidence that he now has or has ever had skin cancer.  
His own lay assertions concerning the diagnosis of skin 
cancer do not constitute competent evidence.  Espiritu.  
Accordingly, the presumptions afforded by 38 C.F.R. §§ 3.307, 
3.309 are not applicable, and the lessened burdens and 
prescribed evidentiary development set forth at 38 C.F.R. 
§ 3.311 are not implicated as to this issue.  

Nevertheless, although service connection for skin cancer is 
not available on a presumptive basis, service connection must 
also be considered on the basis of direct incurrence in 
service.  See Combee v. Brown.  

The record indicates that the veteran was treated during 
service and has been treated since his separation from 
service for tinea versicolor and actinic keratoses, but there 
is no medical evidence whatsoever that skin cancer has been 
diagnosed by any examiner.  (Service connection has already 
been established for tinea versicolor and actinic keratosis.)  
As noted above, the veteran's own lay assertions regarding 
the diagnosis of skin cancer are entitled to no probative 
weight.  

In the absence of any medical evidence showing that the 
veteran now has the claimed disorder, or residuals of 
treatment for the claimed disorder, the first criterion for a 
well grounded claim as set forth in Caluza is not met.  
Lacking such medical evidence the veteran's claim for service 
connection for skin cancer is not plausible on any basis and 
so is not well grounded.  The claim must be denied.  


ORDER

In the absence of a well grounded claim, service connection 
for skin cancer, including as due to exposure to ionizing 
radiation, is denied.  


REMAND

Review of the claims folder reveals that the veteran was 
treated for gastrointestinal complaints during service in 
1968 and 1969; ulcer disease was diagnosed at that time.  
Subsequent to service, the medical evidence reflects the 
veteran's continued complaints of abdominal pain for more 
than 20 years.  A barium enema reportedly showed 
diverticulosis, although proctoscopy was negative.  
Physicians have variously related the veteran's complaints to 
the diverticulosis, stress, reflux laryngitis, and peptic 
disease.  A VA examiner in May 1993 indicated that the 
veteran's complaints "could be from irritable bowel, spastic 
colon, diverticular disease, and one could conclude also 
gastritis or peptic ulcer disease.  It seems like this 
gentleman has had this problem since 1968, and it has been on 
and off, and he would like to have a specific diagnosis 
made..."  The Board agrees that a specific diagnosis and a 
medical opinion as to the etiology and onset of the disorder 
would be helpful in adjudicating the veteran's claim for 
service connection for a gastrointestinal disorder.  

The service medical records also reflect notations of 
opacities in both eyes on service department examinations in 
November 1974 and December 1983, whereas no such 
abnormalities were reported on VA compensation examination in 
March 1987.  Later VA medical records indicate that the 
veteran recently underwent right eye cataract surgery and he 
has testified that he has been told that a cataract was 
developing in his left eye.  If the veteran's right eye 
cataract was in fact first manifest during service, that 
information would be important in the basic determination as 
to service connection.  Therefore, those records should be 
obtained and reviewed and a medical opinion as to the date of 
onset of the cataract should be requested.  

Therefore, this case is again REMANDED for the following 
additional actions:  

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers, VA or non-
VA, who have treated or examined him for 
a right eye cataract since his separation 
from service, as well as the dates of 
such examination or treatment.  With any 
needed signed releases from the veteran, 
the RO should then request copies of the 
reports of any treatment or examination 
identified by the veteran that are not 
already of record.  All records so 
received should be associated with the 
claims file.  

2.  With any needed signed releases from 
the veteran, the RO should also request 
copies of up-to-date records of any 
examination or treatment, VA or non-VA, 
that he has received for a 
gastrointestinal disorder.  All records 
so received should be associated with the 
claims file.  

3.  The RO should then schedule the 
veteran for examinations by 
gastrointestinal and eye specialists.  
The claims folder must be made available 
to and be reviewed by the examiners in 
conjunction with their examinations.  All 
special tests deemed necessary by the 
examiners should be completed.  The 
examiners' reports should describe in 
detail all pertinent current complaints, 
clinical findings, and diagnoses.  

a.  Noting that examiners have 
previously assigned differing 
diagnoses (or have considered such 
diagnoses as possible) for the 
veteran's gastrointestinal disorder, 
the gastrointestinal examiner should 
be requested to provide opinions as to 
the following two questions: 

i) what gastrointestinal 
disorder(s) does the veteran now 
have?  

ii) is it at least as likely as 
not that any current 
gastrointestinal disorder is 
related to the manifestations 
noted in service or is otherwise 
related to a disease or injury 
incurred in service?  

b.  The eye examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as 
not that the right eye cataract 
diagnosed after service was initially 
manifested in service. 

All opinions should be supported by 
reference to pertinent evidence in the 
claims file.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims for 
service connection for a gastrointestinal 
disorder and a right eye cataract.  The 
RO's consideration of the claim 
concerning a right eye cataract should 
include service connection pursuant to 
Combee.  If any action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case concerning all evidence added 
to the file since the last supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals


- 12 -


